Citation Nr: 0733137	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  04-15 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals, fracture left clavicle, minor for the 
period from February 21, 2003 to March 28, 2007.

2.  Entitlement to an initial evaluation in excess of 30 
percent for residuals, fracture left clavicle, minor for the 
period on and after March 29, 2007.

3.  Entitlement to an initially compensable evaluation for 
scar, left shoulder associated with residuals, fracture left 
clavicle, minor for the period from February 21, 2003 to 
March 28, 2007.

4.  Entitlement to an initial evaluation in excess of 10 
percent for scar, left shoulder associated with residuals, 
fracture left clavicle, minor for the period on and after 
March 29, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1958 and from July 1959 to February 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania (RO).  This 
case was remanded by the Board in November 2006 for 
additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In an August 2007 Post-Remand Brief, the veteran's 
representative contended that the veteran

should be scheduled for a travel board 
hearing per his request, as he contacted 
the VA and request his hearing be 
rescheduled.  You will note that the 
[veteran] contacted the VA on December 
21, 200[4], advising that he could not 
attend the hearing scheduled for January 
6, 200[5].  The VA employee should have 
explained to the [veteran] that he needed 
good cause in order to reschedule the 
hearing, and not simply write down that 
he could not attend.

In this regard, the Board notes that the veteran was first 
provided with a letter notifying him of the time and place of 
his scheduled hearing on December 14, 2004.  The hearing was 
scheduled for January 6, 2005.  Subsequently, a December 21, 
2004 VA report of contact note stated that the veteran was 
unable to attend the scheduled hearing and wanted to the 
hearing to be rescheduled.  The veteran's hearing was not 
rescheduled.  Due process requires the veteran be provided 
with a hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 
C.F.R. §§ 20.700 (a), 20.703 (2007).

Accordingly, the case is remanded for the following action:

The RO must schedule the veteran for a 
hearing before the Board at the RO.  The 
veteran and his representative should be 
notified of the date and time of the 
scheduled hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).



